The contention that the Court was without jurisdiction to act in the absence of personal service of notice upon the defendant is untenable, *Page 193 
for the reason that for the purposes of carrying the suspended sentence into effect the jurisdiction of the Court of General Sessions had never been lost. The defendant had had his day in Court, and the Court having acquired jurisdiction to render the judgment, it had inherent authority to carry the sentence into effect. State v. Miller (S.C.),115 S.E., 742. State v. Charles, 107 S.C. 413;93 S.E., 134. While as a matter of sound practice I think notice of proceedings against a party charged with violating the conditions of a suspended sentence should as a general rule be personally served upon the party, the lack of such personal service does not deprive the Court of jurisdiction. Whether, under the circumstances of the particular case, the defendant is entitled as a matter of fairness and justice to the personal service of notice, is a question of fact addressed to the sound judicial discretion of the Court. Under the facts of this case, I am satisfied there was no abuse of discretion on the part of Judge Wilson, and that his order should be affirmed.